Appellant renews his insistence that he was entitled to have the jury instructed as to his rights in preventing an invasion of his home, that is, the defense of his habitation against deceased. We have not only carefully read the excerpts from the testimony contained in the motion for rehearing which appellant thinks raised the issue, but have again painstakingly examined the entire statement of facts with that particular point in mind. We must adhere to the conclusion announced in our original opinion that the issue was not raised.
In the motion we are referred to Richardson v. State, 7 Texas Crim. App., 486; Wells v. State, 63 Tex.Crim. Rep.,141 S.W. 96; Newman v. State, 58 Tex.Crim. Rep.,126 S.W. 579, 21 Ann. Cas., 718; McGlothlin v. State (Texas Crim. App.),53 S.W. 869. In our judgment none of them on the facts furnish any precedent applicable in the present case.
The motion for rehearing is overruled.
Overruled.